Citation Nr: 1016333	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-27 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for sarcoidosis, to include 
as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified before the undersigned Veterans Law 
Judge, seated at the RO, in June 2008.  A transcript of that 
hearing is of record.  This appeal was initially presented to 
the Board in November 2008, at which time this issue was 
remanded to the RO for additional development.  The Board 
finds that the actions ordered by the Board within the remand 
have been accomplished by the agency of original 
jurisdiction.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  


FINDINGS OF FACT

1.  The Veteran had service in Vietnam and exposure to 
herbicides is thus presumed.  

2.  Sarcoidosis is not recognized by VA as causally related 
to exposure to herbicide agents used in Vietnam.

3.  Sarcoidosis was not demonstrated during service, or for 
many years thereafter, and is not shown to be related to any 
incident of active service, to include herbicide exposure.  




CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for sarcoidosis, to 
include as secondary to herbicide exposure.  Under the 
relevant laws and regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  Service connection may also be awarded for 
certain disabilities, such as sarcoidosis, which manifest to 
a compensable degree within a statutorily-prescribed period 
of time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends his sarcoidosis results from herbicide 
exposure during service.  Under the provisions of 38 C.F.R. § 
3.309(e), if a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  

According to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. § 
3.313(a) (2009).  

In the present case, the Veteran's DD-214 indicates he was 
awarded the Combat Infantryman's Badge, Air Medal, Vietnam 
Service Medal, and the Vietnam Campaign Medal, confirming 
service in Vietnam pursuant to 38 C.F.R. § 3.307(a)(6).  
Thus, his exposure to herbicides is presumed.  

However, sarcoidosis is not among the disorders listed at 
38 C.F.R. § 3.309(e).  Therefore, a grant of service 
connection for sarcoidosis on a presumptive basis must be 
denied.

	Nevertheless, the statutory presumption is not the sole 
method for showing causation, and the Veteran is not 
precluded from establishing service connection with competent 
proof establishing direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the Board will 
consider entitlement to direct service connection based on 
possible onset of sarcoidosis during service.  
	
	Service treatment records indicate the Veteran was seen in 
March 1966 for sternal pain following a chest injury incurred 
playing football.  No diagnosis was given at that time.  In 
August 1966, he again reported chest pain in the right upper 
quadrant following a football injury.  He was given light 
duty for two weeks.  
	
	On service separation examination in May 1969, the Veteran 
was without abnormality of the lungs and chest, lymph nodes, 
and related tissue.  Likewise, on his concurrent report of 
medical history, he denied shortness of breath and pain or 
pressure in the chest.  Therefore, service records do not 
show a diagnosis of or treatment for sarcoidosis at the time 
of discharge.  
	
	While the Veteran twice reported chest pain in 1966, these 
complaints followed chest injuries sustained playing 
football, and appear to have fully resolved, given that he 
did not report additional complaints or see further treatment 
during service.  
	
	Next, post-service evidence does not reflect a diagnosis of 
or treatment for sarcoidosis for many years after service 
discharge.  Specifically, according to a November 1998 
private treatment notation, the Veteran was first diagnosed 
with sarcoidosis 10 years prior, in approximately 1988, 
nearly 20 years after service separation.  Therefore, the 
medical evidence does not reflect continuity of 
symptomatology.
	
	Next, at his June 2008 personal hearing, the Veteran stated 
he first began experiencing difficulty breathing in the early 
1970's, after service, but was not diagnosed with sarcoidosis 
until the early 1980's.  He suggests that he has had symptoms 
consistent with sarcoidosis since shortly after service.
	
	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to sarcoidosis after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the Board finds that the Veteran's 
reported history of continued symptomatology since active 
service, while competent, is nonetheless not credible.  
	
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1969) and initial 
reported symptoms related to sarcoidosis in 1988 (nearly a 
20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).
	
	Moreover, private treatment records date the onset of an 
actual diagnosis to 1988 and do not reflect that sarcoidosis 
has a 20-year onset period.  In support of his claim, the 
Veteran submitted a June 2008 written statement from J.P.T., 
M.D., a private pulmonologist who had treated him for 
sarcoidosis.  
	
	In his statement, Dr. T. noted that the Veteran's symptoms 
began in the 1970s, and resulted in a diagnosis in the 1980s, 
which he attributed to Agent Orange exposure.  However, Dr. 
T.'s statement does not support a finding of continuity of 
symptomatology since the Veteran's discharge from service but 
rather indicated that the symptoms began in the 1970s, after 
discharge.  This is inconsistent with the Veteran's 
statements of the onset of symptoms during service.
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his lay statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's sarcoidosis to active duty, despite his contentions 
to the contrary.    
	
	In support of his claim, the Veteran submitted a May 2005 
Information Letter on Sarcoidosis from VA's Undersecretary 
for Health.  The letter considered a possible nexus between 
sarcoidosis and certain activities specific to Navy veterans, 
such as deck-grinding and paint-stripping.  
	
	Further, the Veteran was afforded a VA medical examination 
and opinion in December 2009.  The examiner, a VA physician, 
both physically examined the Veteran and reviewed the claims 
file.  The medical history was noted, including an initial 
diagnosis of sarcoidosis in the 1980s.  The Veteran was on 
portable oxygen and medication for his sarcoidosis.  After 
examining the Veteran and reviewing the claims folder, the 
examiner concluded that sarcoidosis was "not due to or 
caused by military service or herbicide exposure."  The 
examiner noted that the cause of sarcoidosis was, by general 
concensus, not known.  
	
	In considering the Veteran's service connection claim for 
sarcoidosis on a direct basis, the Board notes that the 
claims file contains differing opinions as to whether 
sarcoidosis is secondary to herbicide exposure.  On one hand, 
Dr. T. reflected that sarcoidosis was related to Agent Orange 
exposure in service.  On the other hand, the VA examiner 
determined that it was not due to service.
	
	It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  
	
	The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).
	
	In the present case, the Board finds the June 2005 opinion 
from Dr. T. to be of lesser probative value, as it provides 
no basis for the examiner's opinion regarding the etiology of 
the Veteran's sarcoidosis.  In Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008), the Court held that a medical 
opinion that contains only data and conclusions without any 
supporting analysis is accorded no weight.  An opinion that 
is unsupported and unexplained is purely speculative and does 
not provide the degree of certainty required for medical 
nexus evidence.  See also Bloom v. West, 12 Vet. App. 185, 
187 (1999).  
	
	While the Board notes that Dr. T. is a pulmonologist 
specializing in respiratory disorders, and is therefore 
competent to render an expert medical opinion, his June 2005 
opinion is speculative and unsupported by any explanation or 
citation to any medical authority.  In the absence of such a 
basis, the Board assigns little weight to it.  
	
	Admittedly, the December 2009 VA examination and opinion 
contains only a brief explanation for the examiner's 
conclusion that the Veteran's sarcoidosis is unrelated to 
service and herbicide exposure in Vietnam.  However, the 
examiner stressed that the general medical concensus on 
sarcoidosis was that its cause was unknown; thus, the 
examiner presents at least some basis for his opinion.  In 
light of this fact, the Board assigns more probative weight 
to this decision.  

Considering next the May 2005 Informational Letter on 
Sarcoidosis, the Board also finds this document of limited 
probative value.  The Court has held that "[g]enerally, an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise 'is too general and inconclusive'."  Mattern v. 
West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 
Vet. App. 314, 317 (1998)).  However, medical treatise 
evidence may indicate enough of a basis of a generic 
relationship to establish "a plausible causality based on 
objective facts."  Mattern, 12 Vet. App. at 228 (citing 
Wallin v. West, 11 Vet. App. 509, 514 (1998)).  

In the present case, the May 2005 Letter discusses Navy 
veterans who may have been exposed to such potentially 
dangerous activities as deck-grinding and paint stripping.  
The Veteran here is neither a Navy veteran nor has alleged 
extensive involvement in the aforementioned activities.  As 
the May 2005 Letter does not specifically address a nexus 
between sarcoidosis and herbicide exposure, it is of limited 
probative value to the present claim.  

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed sarcoidosis and active duty service, to include 
herbicide exposure in Vietnam.  While the Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses, sarcoidosis is not the type of disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to the Veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  

The Veteran has also submitted a copy of a prior Board 
decision granting service connection to another Veteran based 
on sarcoidosis allegedly resulting from herbicide exposure.  
However, the Board notes that each appeal is based on the 
facts unique to that case, and prior Board decisions have no 
precedential weight on a presiding Veterans Law Judge.  See 
38 C.F.R. § 20.1303 (2009).  The Board has no way of knowing 
the facts of the prior decision submitted by the appellant, 
and whether those facts correlate to the facts present in the 
instant appeal.  Therefore, the prior Board decision 
submitted by the Veteran is of no probative value in the 
present case.  

In conclusion, the preponderance of the evidence weighs 
against the award of service connection for sarcoidosis, to 
include as due to herbicide exposure.  As a preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  As such, 
the appeal is denied.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In 
September 2006, the Veteran was notified of the information 
and evidence needed to substantiate and complete the claim on 
appeal.  Additionally, the September 2006 letter provided him 
with the general criteria for the assignment of an effective 
date and initial rating.  Id.  Follow-up VCAA letters were 
sent in October 2008 and November 2009.

The Board notes that, in the present case, initial notice was 
issued prior to the January 2007 adverse determination on 
appeal; thus, no timing issue exists with regard to the 
notice provided the claimant.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the Veteran in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
VA has also obtained pertinent records from the Social 
Security Administration (SSA).  See Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

He has also been afforded a VA medical examination and 
opinion in December 2009.  The Board notes that the VA 
examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate 
for purposes of this appeal.  In June 2008, the Veteran was 
afforded the opportunity to testify before the undersigned 
Veterans Law Judge, seated at the RO.  

The Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet 
received.  While additional documents were submitted by the 
Veteran in February 2010, subsequent to the most recent 
supplemental statement of the case, the Board finds these 
documents to be either not relevant to the issue on appeal, 
or duplicative of evidence already submitted, such that no 
prejudice results in Board consideration of this evidence at 
this time.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of VA's notices or other development.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for sarcoidosis, to include as secondary 
to herbicide exposure, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


